Citation Nr: 0029795	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a lower back disorder. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.    

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for an upper back 
disorder.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a left knee 
disorder to include scars.  

7.  Entitlement to service connection for chronic 
gynecological problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to August 1971, 
from July 1975 to November 1975, from October 1977 to July 
1978, from July 1978 to November 1978, and from November 1978 
to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The Board notes that, during the February 1999 hearing, the 
veteran withdrew her appeal with respect to the claims for 
service connection for bilateral arm numbness and a right 
shoulder disorder.  Therefore, these claims are not currently 
before the Board.  



FINDINGS OF FACT

1.  In a June 1995 rating decision, the VAMROC denied service 
connection for low back arthritis and right knee arthritis.  
The VAMROC notified the veteran of that decision but she did 
not initiate an appeal.  

2.  The evidence submitted since the June 1995 rating 
decision with respect to the service connection claims for 
the low back and right knee is so significant that it must be 
considered with all the evidence of record in order to fairly 
decide the merits of the claim.  

3.  There is no competent medical evidence of a nexus between 
the veteran's cervical spine disorder and her period of 
active duty service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's upper back disorder and her period of active 
duty service.  

5.  There is no competent medical evidence of a nexus between 
the veteran's lower back disorder and her period of active 
duty service.

6.  There is no competent medical evidence of a nexus between 
the veteran's headaches and her period of active duty 
service.  

7.  Service medical records reflect acute and transitory 
right knee complaints after a motor vehicle accident in 
February 1971 and after a fall in October 1971.  Degenerative 
changes in the knee were shown many years after service. 

8.  There is no competent medical evidence of a nexus between 
the veteran's left knee disorder to include scars and her 
period of active duty service.  

9.  There is no competent medical evidence of a nexus between 
the veteran's chronic gynecological problems and her period 
of active duty service. 


CONCLUSIONS OF LAW

1.  The June 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  New and material evidence has been received since the 
June 1995 rating decision to reopen the veteran's claim for 
service connection for a low back disorder and a right knee 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).    

3.  A cervical spine disorder was not incurred in or 
aggravated by military service, nor may service incurrence be 
presumed.   38 U.S.C.A. §§1110, 1112, 1113, 1131, 1137, 5107 
(West 1999); 38 C.F.R. § 3.102. 3.303, 3.307, 3.309 (1999)  

4.  An upper back disorder was not incurred in or aggravated 
by military service, nor may service incurrence be presumed.  
38 U.S.C.A. §§1110, 1112, 1113, 1131, 1137, 5107 (West 1999); 
38 C.F.R. § 3.102. 3.303, 3.307, 3.309 (1999)

5.  A lower back disorder was not incurred in or aggravated 
by military service, nor may service incurrence be presumed.  
38 U.S.C.A. §§1110, 1112, 1113, 1131, 1137, 5107 (West 1999); 
38 C.F.R. § 3.102. 3.303, 3.307, 3.309 (1999).

6.  Headaches were not incurred in or aggravated by military 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§1110, 1112, 1113, 1131, 1137, 5107 (West 1999); 38 C.F.R. § 
3.102. 3.303, 3.307, 3.309 (1999).  

7.  The veteran did not incur a right knee disorder during 
active duty service, nor may such a disorder be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1999).  

8.  A left knee disorder was not incurred in or aggravated by 
military service, nor may service incurrence be presumed.   
38 U.S.C.A. §§1110, 1112, 1113, 1131, 1137, 5107 (West 1999); 
38 C.F.R. § 3.102. 3.303, 3.307, 3.309 (1999).  

9.  Gynecological problems was not incurred in or aggravated 
by military service, nor may service incurrence be presumed.   
38 U.S.C.A. §§1110, 1112, 1113, 1131, 1137, 5107 (West 1999); 
38 C.F.R. § 3.102. 3.303, 3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In May 1995, the veteran submitted a claim for service 
connection for back and right knee disorders.  In a June 1995 
rating decision, the RO denied service connection for low 
back arthritis and right knee arthritis.  Although it 
notified the veteran of that decision, she did not initiate 
an appeal.  Therefore, the RO's decision of June 1995 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  

First, the Board must first determine whether the evidence is 
new and material.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board notes that, despite notifying the veteran that new 
and material evidence was required to reopen her claims for 
service connection for a low back disorder and a right knee 
disorder, the September 1998 rating decision fails to utilize 
this analysis.  The Board has jurisdiction under 38 U.S.C.A. 
§ 7104(b) to consider previously adjudicated claims only if 
new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted must be adjudicated 
before addressing the merits. Id.  Therefore, the Board must 
first determine whether there is new and material evidence to 
reopen the service connection claims for these two issues. 

The evidence of record at the time of the June 1995 rating 
decision consisted of service medical records and some post-
service treatment records.  Evidence received since the June 
1995 rating decision includes reports of VA examinations, 
private medical treatment records, and testimony from the 
veteran.  The Board finds that this evidence is new and 
significant to the issues of service connection for the back 
and right knee such that it must be considered with all the 
evidence of record.  38 C.F.R. § 3.156(a).  Therefore, new 
and material evidence has been received and the claims for 
service connection for a low back disorder and a right knee 
disorder are reopened.  38 U.S.C.A. § 5108; Elkins, 12 Vet. 
App. at 218-19.       
     

Service Connection Claims

As discussed above, the Board has reopened the veteran's 
claims for service connection for a right knee disorder and a 
low back disorder.  Therefore, it must now consider the 
claims based on all the evidence of record.  Elkins, 12 Vet. 
App. at 218.  The Board observes that the veteran has had 
ample opportunity to present evidence and argument on these 
two issues, such that she will not be prejudiced by 
consideration of her claims by the Board.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Accordingly, the Board will 
proceed to consider these two claims with the veteran's other 
service connection claims of record.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

Upon reviewing the evidence associated with the claims 
folder, it does not appear that there remains any pertinent 
evidence that has not been obtained by the RO; therefore, a 
final Board decision will be rendered regarding the issues 
before the Board.

1.  Right Knee

Service medical records dated in February 1971 indicated that 
the veteran reported being in an automobile accident in which 
she hit her head and right knee.  X-rays of the knee were 
within normal limits.  Physical examination of the knee was 
essentially normal.  The impression included contusion of the 
right knee.  When the veteran continued to have right knee 
pain, she was afforded an orthopedic consultation in May 
1971.  Examination revealed diffuse pain without evidence of 
effusion, loss of motion, or internal damage.  The physician 
stated that there was no evidence of significant disease at 
this time, although he indicated that he needed an arthrogram 
to rule out cruciate ligament tear.  When the veteran 
returned in June 1971, physical examination of the knee was 
again normal.  The physician stated that the films were 
negative for cruciate ligament tear.  In October 1971, the 
veteran fell and struck the right patella.  There was slight 
swelling and slight tenderness over the distal patella and 
patellar tendon.  She continued to have pain into November.  

Service physical examinations dated in January 1975, October 
1975, and February 1977 were negative for any findings or 
complaints related to the right knee.  In addition, the 
veteran's May 1988 annual examination for duty in the 
reserves showed no findings or complaints related to the 
right knee.      

Records from Munson Army Community Hospital dated in October 
1994 showed a complaint of right knee pain for 10 years.  
Examination was normal.  The diagnosis was retropatellar pain 
syndrome of the right knee.  In December 1994, the veteran 
continued to complain of persistent subpatellar pain in the 
right knee.  Examination was normal.  X-rays of the right 
knee showed degenerative changes in the patellar compartment 
and medial compartment consistent with chondromalacia 
patella.  Progress notes dated in January 1995 indicated that 
the veteran complained of right knee pain since 1972.  She 
fell from a horse and had intermittent discomfort since that 
time.  Arthroscopic examination of the right knee revealed 
some early degenerative changes on the retropatellar surface 
and femoral condyles, which were debrided.  Examination also 
revealed a medial synovial plica, which was trimmed.  The 
anterior cruciate ligament and menisci were intact.  

During the May 1998 VA orthopedic examination, the veteran 
related a history of right knee ligament tear in 1971 in a 
motor vehicle accident with arthroscopic evaluation in 1991.  
Physical examination of the knee was negative.  The diagnosis 
was post laparoscopy (sic) of the right knee for meniscus 
repair secondary to automobile accident in 1971.  

Considering all the evidence of record, the Board finds that 
an award of service connection for a right knee disorder is 
not proper.  Initially, the Board observes that there is no 
evidence of arthritis in the right knee to a compensable 
degree within one year after her separation from service.  
Therefore, the presumption of in-service incurrence of 
degenerative changes in the knee is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Furthermore, the service medical records do not reflect any 
chronic right knee disorder in service.  In fact, the entries 
in service medical records show only acute and transitory 
right knee symptoms.  In addition, despite the veteran's 
assertions during the February 1999 hearing that she had 
continuous right knee symptoms since the 1971 accident, the 
medical evidence shows no such continuity of symptomatology.  
Therefore, the Board finds no basis for an award of service 
connection pursuant to 38 C.F.R. § 3.303(b) and Savage.  

Moreover, the opinion of the May 1998 VA orthopedic examiner 
fails to support a finding of in-service incurrence of a 
right knee disorder under 38 C.F.R. § 3.303(d).  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See also Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion 
based on an inaccurate factual premise has no probative 
value).  In this case, the medical history reported by the 
veteran during the VA orthopedic examination was inconsistent 
with her in-service and post-service treatment records.  
Therefore, the VA examiner's opinion relating current right 
knee disability to service is of no probative value.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right knee 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

2.  Low Back (lumbar spine), Upper Back (cervical spine), 
Headaches, Left Knee, Gynecological Disorders

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet.App. 384, 394 (1993).  A 
review of the record reflects that the veteran has been 
provided the opportunity to submit additional evidence or 
argument, and request a hearing.  Therefore, there will be no 
prejudice to the veteran in the Board's adjudication of this 
claim.

Initially, with respect to the veteran's other claimed 
disorders, the veteran asserts, and it has been documented, 
that she was in a motor vehicle accident in service.  She 
attributes her alleged spinal disorders, headaches, and left 
knee disorder to this accident.  In addition, the veteran 
states that she took birth control pills, hormones, and 
fertility drugs during service.  She attributes the alleged 
chronic gynecological problems to taking these drugs.  The 
service medical records reflect prescriptions for the veteran 
for various medications related to birth control and 
fertility.  

In reviewing the evidence, the Board is bound to apply 
existing laws and regulations, including case law.  As stated 
in Boyer, a veteran seeking disability benefits must, in 
pertinent part, establish:  the existence of a disability; a 
connection between the veteran's service and the 
disability(nexus); and the degree of the disability.  Boyer. 

Board finds that there is sufficient medical evidence to 
establish the existence of a current disability of the 
cervical spine, thoracic spine, lumbar spine, and left knee, 
as well as medical evidence of current headaches and 
gynecological disorders.  

At this point, the Board notes that, although there is 
evidence of degenerative changes in the cervical spine, 
thoracic spine, lumbar spine, and left knee, there is no 
evidence of arthritis to a compensable degree in any of these 
body areas within one year after the veteran's separation 
from service.  Therefore, the presumption of in-service 
incurrence is not applicable.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).

However, the Board finds that there is no competent medical 
evidence of a nexus between the disorder and service.  Simply 
put, the record fails to reveal any medical evidence or 
opinion that links the disorders of the spine, headaches, 
left knee, or the gynecological disorders in any way to 
service.  

In fact, the medical evidence associates the claimed spinal 
disorders with various incidents in which the veteran either 
fell or was kicked by a horse.  The Board observes that a 
December 1986 neurosurgery consultation report stated that 
the veteran's hobby was breaking wild horses.   Specifically, 
medical treatment records reflect the onset of cervical spine 
and lumbar spine disorders following an injury incurred when 
she was kicked by a horse in May 1983.  Subsequent VA records 
as late October 1993 continued to show the veteran's own 
report of neck and back pain since the 1983 incident.  

In addition to evidence of lumbar spine injury due to horse-
related trauma, VA employee health records dated in August 
1989 showed complaints of low back pain after the chair she 
was going to sit down on chair rolled out from under her, 
causing her to fall and land on her buttocks.  

With respect to a thoracic spine disorder, magnetic resonance 
imaging (MRI) from the MRI Center of Kansas performed in 
October 1997 shows an initial diagnosis of T6-7 focal disc 
protrusion.  Associated VA outpatient medical records, VA 
employee health records, and the January 1998 statement from 
Craig H. Yorke, M.D., indicated that the veteran had again 
been injured in a fall from a horse several months before.  

In addition, the records show that the veteran also reported 
the onset of headaches from the horse-related injury in 1983.  
The June 1998 VA neurology examiner specifically opined that 
the headaches were associated with the cervical spondylosis.  
The Board emphasizes that there is no medical evidence or 
opinion that links the cervical spondylosis to service.  
Although service medical record reflect a complaint of 
headaches in December 1973, those headaches were determined 
to have resulted from wearing glasses with the wrong 
prescription.    

The first evidence of left knee disability is shown in 
records from St. Francis Hospital, when the veteran presented 
in April 1997 with left knee pain after being thrown from a 
horse.  Clearly, this evidence does not relate a left knee 
disorder to an automobile accident or any other incident of 
active duty service.  

The veteran acknowledges that she sustained injuries at 
different times as the result of falling from or being kicked 
by a horse.  In support of her claim for each of the 
orthopedic disorders and the headaches, the veteran asserts 
that she had chronic or continuous problems since the 
February 1971 automobile accident.  The Board recognizes that 
continuity of symptomatology after service may be a basis for 
establishing service connection.  However, 38 C.F.R. § 
3.303(b) requires that the claimed disorder be observed in 
service.  Savage, 10 Vet. App. at 496-97.  Although the 
veteran complained of headaches in service, a review of 
service medical records fails to reveal any observation of a 
cervical spine disorder, thoracic spine disorder, lumbar 
spine disorder, or left knee disorder.  

A veteran diagnosed with a chronic disorder must still 
provide a medical nexus between the current disorder and the 
putative continuous symptomatology.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); McManaway v. West, 13 Vet. App. 60, 66 
(1999).  In this case, none of the medical evidence of record 
links any current orthopedic disorder or the headaches to the 
1971 accident.  In fact, as discussed above, contemporaneous 
treatment records specifically relate neck, back, and knee 
symptoms to trauma from horse-related incidents.  In 
addition, the headaches in service were attributed to an 
incorrect eyeglass prescription.  The headaches shown after 
service are specifically attributed to the cervical spine 
disorder.  
 
With respect to her claim for chronic gynecological problems, 
records from St. Francis Hospital dated in June 1998 show 
diagnoses of pelvic relaxation, menorrhagia, dysmenorrhea, 
and stress urinary incontinence.  At that time, the veteran 
underwent surgical procedures including a total hysterectomy, 
right salpingo-oophorectomy, and correction of pelvic 
relaxation.  The veteran asserted during the February 1999 
hearing that the doctor from St. Francis Hospital told her 
that the procedures were required, at least in part, due to 
the birth control pills, hormones, and fertility drugs she 
took in service.  However, the records from St. Francis 
Hospital submitted by the veteran fail to reflect such an 
opinion.  The veteran is a lay person and therefore not 
competent to offer an opinion on a matter that requires 
medial training and expertise.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Finally, the Board acknowledges that service medical records 
show that the veteran had problems with irregular 
menstruation throughout her active duty service, as well as 
an apparent left ovarian cyst in 1972.  However, there is no 
in-service or current evidence of underlying gynecological 
disorder causing the irregular menstruation, current ovarian 
cyst, or current evidence of disabling residuals of the 
ovarian cyst, nor has anyone other than the veteran claimed a 
nexus between menstruation and an ovarian cyst, and present 
gynecological pathology.  There is no basis for service 
connection.


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for cervical spine disorder 
is denied.  

Entitlement to service connection for an upper back disorder 
is denied.  

Entitlement to service connection for lower back disorder is 
denied.

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for left knee disorder to 
include scars is denied.  

Entitlement to service connection for chronic gynecological 
problems is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 14 -


